In re Carter, Richard; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Tangipahoa, 21st Judicial District Court, Div. “A”, Nos. 57-926, 58-468; to the Court of Appeal, First Circuit, No. KW91 1223; to the Court of Appeal, Fifth Circuit, No. KW91 0666; to the Court of Appeal, First Circuit, No. KW91 1699.
Granted. As previously directed by the First Circuit Court of Appeal, the district court is ordered to provide relator with a copy of the transcript of his Boykin examination and the minute entry of his sentencing hearing. 'In addition, the district court is ordered to provide this Court with a copy of the letter of transmittal.